Citation Nr: 1528430	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for craniofacial fibrous dysplasia (CFD) with chronic headaches in excess of 30 percent prior to June 12, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1999 to January 2004.

This matter comes before the Board of Veterans Affairs (Board) on appeal from a February 2010 RO decision that implemented a November 2009 Board decision that granted service connection for CFD with chronic headaches, and initially assigned a noncompensable evaluation; effective from January 3, 2004, the day following the Veteran's discharge from service.  38 C.F.R. § 3.400(b)(2).  Following a VA (QTC) examination in October 2010, the RO assigned a 30 percent evaluation for the Veteran's CFD, effective from the same date.  Following a May 2014 Board remand and a June 2014 VA examination, the RO increased the rating to 50 percent effective June 12, 2014.


FINDINGS OF FACT

1.  The Veteran's migraines were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to April 1, 2014.

2.  Since April 1, 2014, the Veteran's migraines have been very frequent and marked by characteristic prostrating and prolonged attacks, from which it is inferred that severe economic inadaptability results.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for craniofacial fibrous dysplasia (CFD) with chronic headaches prior to April 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for the assignment of a 50 percent rating, the highest available under the applicable diagnostic criteria, for craniofacial fibrous dysplasia (CFD) with chronic headaches have been met from the earlier effective date of April 1, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claim for an increased initial evaluation for craniofacial fibrous dysplasia (CFD) with chronic headaches arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, duty to notify regarding this claim has been met. 
The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's medical treatment records are in the file.  Private treatment records have also been associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained. 

The Veteran also received VA examinations; the reports and medical opinions are in the claims file.  The Board finds that these examinations are adequate.  They involved a review of the claims file, thorough examinations of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II. Higher Evaluations and Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  50 percent is the maximum rating assignable under Diagnostic Code 8100.

The rating criteria and the Court do not define "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  But by way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

III.  Analysis

First, the RO granted a 50 percent rating from June 12, 2014.  That is the maximum allowed under DC 8100.  Therefore, the Board finds that the Veteran is not entitled to a higher rating as a matter of law after June 12, 2014 under DC 8100.  For the time period prior to June 12, 2014, the Board finds that the Veteran is entitled to a 50 percent rating for a portion of that time.

The Veteran was granted the 30 percent rating after a contracted VA examination in October 2010.  That report provides the following description of the treatment that the Veteran was undergoing at that time: "Butalbital 50 mg with caffeine 40mg and apap 325 -- has taken 7 in past week.  Says that she takes one when pain gets more severe.  Promethazine 50 mg (Phenergan) -- 3 in past week.  Takes these when butalbital/caffeine/apap has made her nauseated.  Verapamil 1200R to prevent headaches.  Neurontin 300 mg TID.  Also takes clonazepam .5 mg as needed for sleep."

The report also provides the following: the Veteran "says that she feels 'drugged' from current meds.  Likes to read and write, but eyes tire easily.  The butalbital/caffeine/apap makes her nauseated and constipated...Says that she has content feeling of head pressure which is painful 5/10 in intensity.  Increases to a 10 level, 2-3 times a week, usually lasts about 24 hours, but can last longer; says once a week has pain that lasts longer, up to three days, up 10/10 in intensity, and does not respond to sleep, quiet, heat pack, ice pack.  The other days, headache typically starts in the afternoon and resolves sometime the next day before the afternoon."

Further, the report notes that the Veteran "goes to [the] ER for parenteral administration of pain medication about three times a year.  Says she would go more frequently...but has no transportation."  In describing the migraines that the Veteran experiences, the examiner reported that they occurred weekly during the past 12 months and less than half of the attacks are prostrating.  The duration of headaches were 1 to 2 days.  The Veteran reported that she worked at a restaurant and had called in sick 8 days in the past 12 months.  

Based on this medical evidence, a rating higher than 30 percent is not warranted at that time.  Migraines resulting in characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A higher, 50 percent rating, requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

At the June 2014 VA examination, the Veteran's condition was more severe.  The issue remaining is whether the evidence shows that the condition worsened earlier than June 12, 2014.  

There is a letter from a VA physician in the neurology clinic from the Salisbury VA Medical Center (VAMC) dated in October 2013.  The letter provides the following: The Veteran "suffers from severe, frequent migraine headaches.  She has four to five migraines a month that last two to three days each and are incapacitating.  She has to stay home and take medication for migraine.  She has sensitivity to light and sound.  She is very nauseated.  The medications she takes are sedating.  She is not able to drive...  She has more frequent headaches that are not as severe or as incapacitating and she is able to continue functioning with these...  Every three months, she is receiving Botox injection treatments for chronic migraines here in the neurology clinic.  Chronic migraine is defined as 15 or more days with headache per month."

Based on this letter, the Board previously noted that condition had worsened but remanded the issue because the record did not indicate whether her headaches are productive of severe economic inadaptability.

In the June 2014 examination report, it is noted that the "Veteran states she worked as a waitress part-time for three years and was going to school.  She states if she had a severe headache she would miss work.  She states her employer was accommodating, but the restaurant closed.  She states she started to have more medical problems related to McCune-Albright syndrome and had to take off a semester from school.  She states she last worked as a tutor for 2 hour sessions twice a week, but that job is no longer available to her."

There is also a form VA 21-4192 dated in December 2014 that indicates that the Veteran worked at the University of North Carolina from May 2012 to April 2014.  Prior to that, she had worked at Academics Plus, Inc. as a tutor from December 2010 to March 2013.  It remains unclear whether the Veteran continues to work on her graduate degree; however, the evidence does indicate she worked until April 2014.  In her claim for TDIU in October 2014, she indicated that the completion date for her current degree was "present."

Based on the evidence, the Board finds that there is a clear indication that the Veteran's migraines became more severe and frequent between the October 2010 examination and the June 2014 examination.  VA treatment records, including from the neurology clinic also document the increasing severity of the condition.  However, to be awarded a higher 50 percent rating, the more severe symptoms must cause severe economic inadaptability.  The evidence indicates that the Veteran continued to go to work and go to school during some periods, at least until April 2014.  Therefore, giving the benefit of the doubt to the Veteran, the Board grants the higher rating of 50 percent to April 1, 2014.  The Veteran is not entitled to a rating higher than 30 percent before April 1, 2014, because the evidence fails to support a finding that her condition led to severe economic inadaptability.

IV.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of her service-connected disability.  The discussion above reflects that the symptoms of the Veteran's migraines (mainly headaches, incapacitating attacks, and nausea) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran filed a claim for TDIU in October 2014 and the RO has granted TDIU effective that same date.





ORDER

Entitlement to an initial rating for craniofacial fibrous dysplasia (CFD) with chronic headaches in excess of 30 percent, prior to April 1, 2014, is denied.

Entitlement to an initial rating for craniofacial fibrous dysplasia (CFD) with chronic headaches of 50 percent, from the earlier effective date of April 1, 2014, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


